EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gamble on 12/31/2020.

The application has been amended as follows: 
Claim 15 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 7-10 and 12-14 is indicated because the prior art of record does not show or fairly suggest an electrically operated aerosol-generating system or a method for determining an amount of liquid in an electrically operated aerosol-generating system wherein the second heating time period is shorter than the first heating time period and sufficiently short such that a temperature of the electric heater remains below a vaporization temperature of the liquid and the liquid in the capillary wick is not vaporized during the activation of the electric heater for the second heating time period; recording a first temperature measurement of the electric heater at the second time at the ending of the second heating time period, such that the first temperature measurement is recorded while the temperature of the electric heater remains below the vaporization .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/31/2020

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761